Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 128 is objected to because of the following informalities: 
Claim 128: in order to avoid any 35 USC 101 issues with respect to claiming the human body, “wherein the belt is secured to the body segment” should be amended to read “wherein the belt is securable to the body segment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 122-124, 134, 136 and 137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 122, 123, 124, 136 and 137 each include “wherein at least one inflatable chamber”, which does not refer back to any of the previously recited inflatable chambers. However, it appears that this “at least one” inflatable chamber is one (or more) of the previously recited chambers (as opposed to an additional chamber) since claims 122-124 and 136-137 do not include that the belt further comprises the “at least one inflatable chamber” introduced in 
Claim 134 includes “the inflatable chambers” which lacks clear antecedent as it is unclear which plurality of chambers is being referenced (e.g., only the first and second or the first and second plus any additional chambers cover by “at least” a first and second chamber). For the purposes of claim interpretation, “the inflatable chambers” is being treated as though it reads “the at least a first inflatable chamber and a second inflatable chamber”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 118-137 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barak et al. (US 2005/0159690). Barak discloses a belt for securing to a body segment (fig. 1: leg; fig. 18: foot), wherein the belt may form a loop (sleeve; note that sleeve may be a velcro-fastened sleeve as per 305 in fig. 18; [0195]) sized for positioning the body segment in an open position (note: according to the instant application, an open position refers to a deflated configuration of the belt, wherein the belt is still in a loop), the belt comprising at least first and second inflatable chambers (7; fig. 4) inflatable to move the belt from the open position (top of fig. 4) to a closed position (bottom of fig. 4) (note: according to the instant application, a closed position refers to an inflated position of the belt, wherein the belt is still in a loop).
Regarding claim 119, the body segment is a limb (fig. 1,18).
Regarding claim 120, moving from the open to the closed position secures the belt to the body segment, in use. In particular, as disclosed by Barak the circumference of the loop formed by the belt decreases upon inflation of the chambers (best shown in fig. 4), thus tightening and “securing” the belt to the body segment therein in the same manner as the instant application. 
Regarding claim 121, the belt of Barak is capable of being used for developing muscle (by applying pressure to muscle) in the same manner as the instant invention and therefore meets this recitation of intended use. Note that the claim is drawn to the apparatus and not its method of use.
Regarding claims 122-124, see 35 USC 112b rejection above. The at least one of the first and second inflatable chambers has a radially outer side and a radially inner side relative to the loop (fig. 4), and the radially outer side expands an amount which is substantially similar (and therefore fails within the claimed ranges of at least 5% and at most 100%, or at least 20% and at most 100% of) to an amount the radially inner side expands as understood in view of fig. 4 and fig. 35. It is further noted that the chambers may be made from a substantially non-stretchable material such as canvas ([0179]), and therefore little lengthening of the material itself is expected.  
Regarding claims 125-127, the belt has a length when in the open position, the length decreasing by less than 36% when the belt moves from the open to the closed position ([0093]). It is noted that this decrease in length disclosed by Barak represents full inflation of the belt.  Because the belt of Barack is capable of being placed on a limb sized such that the belt moves to the closed position (i.e., inflated enough to apply pressure to limb) prior to full inflation and at a point where the length has decreased by 10 to 25%, it meets this limitation. It is noted that the closed position merely refers to an inflated state in which the belt has been inflated enough to be secured to the user’s arm.
Regarding claim 128, in use, the belt may be secured to the body segment and is movable from the closed position (inflated position over limb in which muscle has not been 
Regarding claims 129 and 131, the belt of Barak is movable from the closed position (inflated and placed over non-contracted muscle) to the working position in which the working position increases an enclosed area and circumference of the belt (as a result of the muscle contraction causing the body segment’s circumference to increase and thereby push radially outward on the belt and increases the length of the belt by flattening the shape of the inflated chambers in the same manner as the instant application). Regarding the claimed 1% increase in enclosed area and 1% to 36% increase in circumference when moving from the closed position to the working position, it is noted that this increase is considered a functional limitation as it is dependent on being placed around a body segment and describes a condition encountered in use of the device (i.e., condition encountered upon contraction of user’s muscle). Because the prior art of Barack meets all of the claimed structure and is capable of being placed over a muscle that increases in circumference (upon contraction of muscle) an amount that results in the cross-sectional area of the muscle under the belt increasing by at least 1%, thus increasing the enclosed area of the belt by at least 1% due to the belt changing shape as a result of the outward radial force of the muscle acting on the belt (noting that the belt need not be inflated to its maximum and therefore inflatable chambers may elongate in circumferential direction while shortening in radial direction; similar to movement from middle to bottom of fig. 1L of instant application), it meets this recitation of intended use. Likewise, the belt of Barak is capable of being placed around a muscle that, when contracted, will cause the belt to increase in circumference by between 1 and 36% due to circumferential elongation and radial shortening of the inflatable chambers caused by the outward radial force of the muscle.   
Regarding claim 130, a circumference of the loop in the working position (muscle contracted) is greater than the closed position circumference of the loop (muscle not contracted) and less than an open position circumference of the loop (uninflated position; noting that the user’s muscle may be contracted enough to expand circumference of loop, but not so much that it increases to the circumference of the open, i.e., deflated, position of the loop). 
Regarding claims 132 and 133, the belt of Barak increases in circumference (which corresponds to length of belt) when moving from the closed position (inflated, but user’s muscle isn’t contracted) to the working position (upon contraction of the user’s muscle, which expands the diameter of the limb and puts radially outward pressure on the belt to cause the belt to lengthen as the inflatable chambers change shape in the same manner as the instant application) due to a change in shape of the inflatable chambers (i.e., flattening of chambers to accommodate increased circumference). More than 50% of the change in length is due to the change in shape of the inflatable chambers since the material forming the inner and outer walls of the inflatable chambers may be a substantially non-stretch material such as canvas. See also figs. 4, and 35.
Regarding claims 134 and 135, the inflatable chambers are formed with canvas ([0179]), considered a substantially non-stretch fabric material.
Regarding claims 136 and 137, the first and second inflatable chambers have a movable inner wall and a movable outer wall made of substantially non-stretch material (canvas).
Claim(s) 118-125, 128-134, 136 and 137 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Curlee (US 4,682,588). Curlee discloses a belt for securing to a body segment (e.g., torso), wherein the belt may form a loop (when velcroed closed via 32) sized for positioning the body segment in an open position (note: according to the instant application, an open position refers to a deflated configuration of the belt, wherein the belt is still in a loop), the belt comprising at least first and second inflatable chambers (24) inflatable to move the belt from the open position (uninflated) to a closed position (inflated position) (note: according to the .
Regarding claim 119, the prior art of Curlee is capable of being secured to a limb (e.g., upper thigh) and therefore meets this functional limitation. 
Regarding claim 120, moving from the open to the closed position secures the belt to the body segment, in use. In particular, as disclosed by Curlee the circumference of the loop formed by the belt decreases upon inflation of the chambers (as understood in view of figs. 2, 3), thus tightening and “securing” the belt to the body segment therein in the same manner as the instant application. 
Regarding claim 121, the belt of Curlee is capable of being used for developing muscle (by applying pressure to muscle) in the same manner as the instant invention and therefore meets this recitation of intended use. Note that the claim is drawn to the apparatus and not its method of use.
Regarding claims 122-124, see 35 USC 112b rejection above. The at least one of the first and second inflatable chambers has a radially outer side and a radially inner side relative to the loop (figs. 2/3), and the radially outer side expands an amount which is substantially similar (and therefore fails within the claimed ranges of at least 5% and at most 100%, or at least 20% and at most 100% of) to an amount the radially inner side expands as understood in view of fig. 2 and noting that each side is made from the same material. It is further noted that the chambers may be made from a substantially non-stretchable material (“low coefficient of stretchability” as per col. 6, ll. 28-34), and therefore little lengthening of the material itself is expected.  
Regarding claim 125, the belt has a length when in the open position, the length decreasing when the belt moves from the open to the closed position (fig. 2).
Regarding claim 128, in use, the belt may be secured to the body segment and is movable from the closed position (inflated position over limb in which muscle has not been 
Regarding claims 129 and 131, the belt of Curlee is movable from the closed position (inflated and placed over non-contracted muscle) to the working position in which the working position increases an enclosed area and circumference of the belt (as a result of the muscle contraction causing the body segment’s circumference to increase and thereby push radially outward on the belt and increases the length of the belt by flattening the shape of the inflated chambers in the same manner as the instant application). Regarding the claimed 1% increase in enclosed area and 1% to 36% increase in circumference when moving from the closed position to the working position, it is noted that this increase is considered a functional limitation as it is dependent on being placed around a body segment and describes a condition encountered in use of the device (i.e., condition encountered upon contraction of user’s muscle). Because the prior art of Curlee meets all of the claimed structure and is capable of being placed over a muscle that increases in circumference (upon contraction of muscle) an amount that results in the cross-sectional area of the muscle under the belt increasing by at least 1%, thus increasing the enclosed area of the belt by at least 1% due to the belt changing shape as a result of the outward radial force of the muscle acting on the belt (noting that the belt need not be inflated to its maximum and therefore inflatable chambers may elongate in circumferential direction while shortening in radial direction; similar to movement from middle to bottom of fig. 1L of instant application), it meets this recitation of intended use. Likewise, the belt of Curlee is capable of being placed around a muscle that, when contracted, will cause the belt to increase in circumference by between 1 and 36% due to circumferential elongation and radial shortening of the inflatable chambers caused by the outward radial force of the muscle.   
Regarding claim 130, a circumference of the loop in the working position (muscle contracted) is greater than the closed position circumference of the loop (muscle not contracted) and less than an open position circumference of the loop (uninflated position; noting that the user’s muscle may be contracted enough to expand circumference of loop, but not so much that it increases to the circumference of the open, i.e., deflated, position of the loop). 
Regarding claims 132 and 133, the belt increases in circumference (which corresponds to length of belt) when moving from the closed position (inflated, but user’s muscle isn’t contracted) to the working position (upon contraction of the user’s muscle, which expands the diameter of the limb and puts radially outward pressure on the belt to cause the belt to lengthen as the inflatable chambers change shape in the same manner as the instant application) due to a change in shape of the inflatable chambers (i.e., flattening of chambers to accommodate increased circumference). More than 50% of the change in length is due to the change in shape of the inflatable chambers since the material forming the inner and outer walls of the inflatable chambers is substantially non-stretch (“low coefficient of stretchability” according to Curlee).
Regarding claim 134, the inflatable chambers are formed from a substantially non-stretch material (“low coefficient of stretchability” as per col. 6, ll. 28-34).
Regarding claims 136 and 137, the first and second inflatable chambers have a movable inner wall and a movable outer wall made of substantially non-stretch material (fig. 2-3; (“low coefficient of stretchability” as per col. 6, ll. 28-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 126 and 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee discloses the invention substantially as stated above including that the length of the belt decreases  (figs. 1-3.) when moving from the open (uninflated) to closed (inflated) position. Curlee shows a significant shortening in fig. 2, but does not expressly disclosed that the length decreases by 10 to 25%. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Curlee to construct the belt such that the length decreases by 10 to 25% when moving to the closed position (i.e., inflating the belt) because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Further, applicant places no criticality on the claimed amount, disclosing no advantage gained, purpose served, or problem solved by the values within the claimed range over values outside of the claimed range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2015/0150560), Sato (US 2011/0160022), and Sato (US 7,455,630) each disclose a belt having an inflatable chamber and adapted to be secured around a body limb in order to develop muscle (see all figures).
Buschenfeldt (US 2,045,750) and Sato (US 2006/0281611) discloses a belt having an inflatable chamber wherein the inner belt material has a higher degree of elasticity than the outer belt material (fig 1 and 5a of Buschenfeldt; fig. 8 of Sato).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 9/9/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771